Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 1 of 44




                                                            Exhibit A-1
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 2 of 44




                                                            Exhibit A-2
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 3 of 44




                                                            Exhibit A-3
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 4 of 44




                                                            Exhibit A-4
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 5 of 44




                                                            Exhibit A-5
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 6 of 44




                                                            Exhibit A-6
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 7 of 44




                                                            Exhibit A-7
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 8 of 44




                                                            Exhibit A-8
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 9 of 44




                                                            Exhibit A-9
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 10 of 44




                                                           Exhibit A-10
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 11 of 44




                                                           Exhibit A-11
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 12 of 44




                                                           Exhibit A-12
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 13 of 44




                                                           Exhibit A-13
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 14 of 44




                                                           Exhibit A-14
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 15 of 44




                                                           Exhibit A-15
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 16 of 44




                                                           Exhibit A-16
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 17 of 44




                                                           Exhibit A-17
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 18 of 44




                                                           Exhibit A-18
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 19 of 44




                                                           Exhibit A-19
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 20 of 44




                                                           Exhibit A-20
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 21 of 44




                                                           Exhibit A-21
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 22 of 44




                                                           Exhibit A-22
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 23 of 44




                                                           Exhibit A-23
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 24 of 44




                                                           Exhibit A-24
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 25 of 44




                                                           Exhibit A-25
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 26 of 44




                                                           Exhibit A-26
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 27 of 44




                                                           Exhibit A-27
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 28 of 44




                                                           Exhibit A-28
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 29 of 44




                                                           Exhibit A-29
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 30 of 44




                                                           Exhibit A-30
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 31 of 44




                                                           Exhibit A-31
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 32 of 44




                                                           Exhibit A-32
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 33 of 44




                                                           Exhibit A-33
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 34 of 44




                                                           Exhibit A-34
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 35 of 44




                                                           Exhibit A-35
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 36 of 44




                                                           Exhibit A-36
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 37 of 44




                                                           Exhibit A-37
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 38 of 44




                                                           Exhibit A-38
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 39 of 44




                                                           Exhibit A-39
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 40 of 44




                                                           Exhibit A-40
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 41 of 44




                                                           Exhibit A-41
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 42 of 44




                                                           Exhibit A-42
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 43 of 44




                                                           Exhibit A-43
Case: 3:21-cv-00448-jdp Document #: 1-1 Filed: 07/14/21 Page 44 of 44




                                                           Exhibit A-44
